

	

		II

		108th CONGRESS

		2d Session

		S. 2900

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2004

			Ms. Murkowski (for

			 herself, Mr. Stevens,

			 Mr. Campbell, and

			 Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To authorize the President to posthumously award a gold

		  medal on behalf of Congress to Elizabeth Wanamaker Peratrovich and Roy

		  Peratrovich in recognition of their outstanding and enduring contributions to

		  the civil rights and dignity of the Native peoples of Alaska and the Nation.

		  

	

	

		1.FindingsCongress makes the following

			 findings:

			(1)Elizabeth

			 Wanamaker, a Tlingit Indian, was born on July 4, 1911, in Petersburg,

			 Alaska.

			(2)Elizabeth married

			 Roy Peratrovich, a Tlingit Indian from Klawock Alaska, on December 15,

			 1931.

			(3)In 1941, the

			 couple moved to Juneau, Alaska.

			(4)Roy and Elizabeth

			 Peratrovich discovered that they could not purchase a home in the section of

			 Juneau in which they desired to live due to discrimination against Alaska

			 Natives.

			(5)In the early

			 1940s, there were reports that some businesses in Southeast Alaska posted signs

			 reading No Natives Allowed.

			(6)Roy, as Grand

			 President of the Alaska Native Brotherhood and Elizabeth, as Grand President of

			 the Alaska Native Sisterhood, petitioned the Territorial Governor and the

			 Territorial Legislature to enact a law prohibiting discrimination against

			 Alaska Natives in public accommodations.

			(7)Rebuffed by the

			 Territorial Legislature in 1943, they again sought passage of an

			 antidiscrimination law in 1945.

			(8)On February 8,

			 1945, as the Alaska Territorial Senate debated the anti-discrimination law,

			 Elizabeth, who was sitting in the visitor’s gallery of the Senate, was

			 recognized to present her views on the measure.

			(9)The eloquent and

			 dignified testimony given by Elizabeth that day is widely credited for passage

			 of the antidiscrimination law.

			(10)On February 16,

			 1945, Territorial Governor Ernest Gruening signed into law an act prohibiting

			 discrimination against all citizens within the jurisdiction of the Territory of

			 Alaska in access to public accommodations and imposing a penalty on any person

			 who shall display any printed or written sign indicating discrimination on

			 racial grounds of such full and equal enjoyment.

			(11)Nineteen years

			 before Congress enacted the Civil Rights Act of 1964, and 18 years before the

			 Reverend Dr. Martin Luther King, Jr. delivered his I have a

			 Dream speech, one of America’s first antidiscrimination laws was

			 enacted in the Territory of Alaska, thanks to the efforts of Elizabeth and Roy

			 Peratrovich.

			(12)Since 1989, the

			 State of Alaska has observed Elizabeth Peratrovich Day on February 16 of each

			 year and a visitor’s gallery of the Alaska House of Representatives in the

			 Alaska State Capitol has been named for Elizabeth Peratrovich.

			2.Congressional

			 gold medal

			(a)Presentation

			 authorizedThe President is authorized, on behalf of the

			 Congress, to posthumously award a gold medal of appropriate design to Elizabeth

			 Wanamaker Peratrovich and Roy Peratrovich, in recognition of their outstanding

			 and enduring contributions to the civil rights and dignity of the Native

			 peoples of Alaska and the Nation.

			(b)Design and

			 strikingFor the purpose of the presentation referred to in

			 subsection (a), the Secretary of the Treasury (in this Act referred to as the

			 Secretary) shall strike a gold medal with suitable emblems,

			 devices, and inscriptions, to be determined by the Secretary.

			3.Duplicate

			 medalsThe Secretary may

			 strike and sell duplicates in bronze of the gold medal struck pursuant to

			 section 2 under such regulations as the Secretary may prescribe, and at a price

			 sufficient to cover the cost thereof, including labor, materials, dies, use of

			 machinery, and overhead expenses, and the cost of the gold medal.

		4.National

			 medalsThe medals struck under

			 this Act are national medals for purposes of chapter 51 of title 31, United

			 States Code.

		5.Funding

			(a)Authority To

			 use fund amountsThere is authorized to be charged against the

			 United States Mint Public Enterprise Fund such sum as may be appropriated to

			 pay for the cost of the medals authorized by this Act.

			(b)Proceeds of

			 saleAmounts received from the sale of duplicate bronze medals

			 under section 3 shall be deposited in the United States Mint Public Enterprise

			 Fund.

			

